Case 2:18-cv-03436-ADS-AYS Document 32 Filed 08/22/19 Page 1 of 3 PagelD # 202

THE JACOBSON FIRM» Jeffrey E.Jacobson*

ATTORNEYS AT LAW Justin M. Jacobson

Pablo G. Velez
Peter J. Cipriano**

* Also Member of D.C. Bar
** Also Member of N.J. Bar

August 22, 2019

Hon. Anne Y. Shields

United State District Court Magistrate Judge
United States District Court

Eastern District Of New York

100 Federal Plaza, Court #830

P.O. Box #830

Central Islip, NY 11722

VIA ECF
RE: The Teddy Bearys Ltd v. Dover Publications, Inc. et al., No. 18-cv-03436-ADS-AYS
Dear Hon. Judge Shields:

We represented plaintiff The Teddy Bearys Ltd (“Plaintiff”). We write to inform you that the
Plaintiff has terminated our representation of their interest. Please see the attached email correspondence

from the Plaintiff confirming this fact (Exhibit “A”).
Please let us know if you require any further information in this matter.

Thank you for your time and consideration in advance.

Respectfully Subaritted

By: /s/ Jeffrey E. Jacobson

Jeffrey E. Jacobson (JEJ1199)
SO ORDERED: THE JACOBSON FIRM, P.C.

Hon. Anne Y. Shields
U.S.D.C.M.J.

ce: Richard Dannay, Esq.
Via Email

  
 
 
 
  
  

Shields-08-22-19

(212) 683-2001 347 Fifth Avenue, Eighth Floor
www.jacobsonfirm.com New York, NY 10016

  
8/22/2019 Workspace Webmail :: Print
cv-03436-ADS-AYS Document 32 Filed 08/23/19 Page 2 of 3 PagelD #: 203

8-
Print C Poss Wings
Re: Case 2: 18-cv-03436 --ATTORNEY CLIENT PRIVILEGED --FOR SETTLEMENT PURPOSES ONLY!

Subject:
From: Trisha Scott <trishascott@btinternet.com>
Date: Thu, Aug 15, 2019 1:50 pm
SU IACE NS nba com" ae nnenigIAeabeS) nfirm.com>

To:

Dear Mr Jacobson

   

| Thank you for your email of 45th August 2019.

 

 
 

will notify you of my new attorney shortly and within a week.

 

paige

 

=¥

_ Tre

 

dion

 

1/4

https Hemail05.godaddy.com/view_print_multi.php?uidArray=155|INBOX.scott&aEmIPart=0
Case 2:18-cv-03436-ADS-AYS Document 32 Filed 08/22/19 Page 3 of 3 PagelD #: 204

8/22/2019

   

* Workspace Webmail =: Print

ii mp

 

 

peso antes eS as

. Yours sincerely

Trisha Scott

 
